          Case 1:20-cr-00215-JPO Document 16 Filed 11/02/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                      Granted. The November           10,Building
                                                      The Silvio J. Mollo  2020 pretrial conference is adjourned
                                                      One Saint Andrew’s Plaza
                                    to January 12, 2021,
                                                      New York, New York 10007The Court hereby excludes time
                                                            at   3:00   p.m.
                                    through January 12, 2021 , under the Speedy Trial Act, 18 U.S.C
                                    § 3161(h)(7)(A), finding
                                                      Octoberthat   29, the  ends of justice outweigh the
                                                                          2020
                                    interests of the public and the defendant in a speedy trial.
BY ECF                                So ordered.
The Honorable J. Paul Oetken          November 2, 2020
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Lasalle Herrmann, 20 Cr. 215 (JPO)

Dear Judge Oetken:

        An initial pretrial conference is scheduled in this matter for Tuesday, November 10, 2020
at 11:00 a.m. The Government writes to respectfully request that the conference be adjourned
approximately 60 days. The Government made its first production of discovery in this case on or
about July 28, 2020, followed by two more productions on or about September 2 and October 8,
2020. The Government understands that defense counsel is continuing to review that material and
confer with the defendant about his options regarding how to proceed in this matter, including
various pretrial dispositions that the Government has discussed with counsel in recent weeks.
Neither party has any issues that it wishes to bring before the Court at this time. Defense counsel
joins in this adjournment request.

        In addition, The Government also requests that, in the interests of justice and pursuant to
18 U.S.C. § 3161(h)(7), time under the Speedy Trial Act be excluded between November 10, 2020
and the new conference date, so as to allow for the parties to continue the various activities
described above, including the defense’s review of discovery and client counseling, and the
parties’ plea discussions. Defense counsel consents to this request as well.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York

                                              By:     _________________________________
                                                      Frank J. Balsamello / Matthew Hellman
                                                      Assistant United States Attorneys
                                                      (212) 637-2325 / -2278

cc: Thomas Ambrosio, Esq., counsel for defendant Lasalle Herrmann (by ECF)
